Title: From George Washington to Major General Philip Schuyler, 18 January 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir.
Head Quarters Morris Town 18th Jany 1777.

It is some Time since I had the Pleasure [of writing] to or receiving a Letter from You. The Weight of Business, which has lain upon both our Hands, has I dare say hindered us from Writing Letters but when Absolutely Necessary.
The Enemy by two lucky Strokes at Trenton and Princetown, have been obliged to abandon Every Part of Jersey Except Brunswick & Amboy & the small Tract of Country between them, which is so entirely exhausted of Supplies of Every Kind, that I hope, by preventing them from sending their foraging Parties to any great Distance, to reduce them to the utmost Distress in the Course of this Winter.
Colo: Dayton arrived from the Northward a few Days ago, he informs me, that the Time of most of his Regiment expires in February, but that they are extremely Anxious to get down to this Part of the Country, where many of them have Families & Connextion, who they suppose must have suffered many hardships, as the Enemy were [for] some Time in Possession of the Country & Committed every Kind of Depredation upon the Inhabitants. He thinks if they were brought down here before they are discharged, that most of them might be induced to inlist for the War, which would be a Thing to be wished for, as I am told they are a fine Body of Men & well acquainted with this Country, which will in all Probability be the Scene of Action next Campaign.

I would not give Colo. Dayton any Kind of Promise to withdraw the Regiment from Ticonderoga one Day before their Time expires, without consulting You, & I do It now, only for the Reasons before mentioned.
I shall be Glad to hear from You upon the Subject of garrisoning the Forts upon the Lakes against the next Campaign, both as to the Number of Men & the Time [that] they ought to be there. I should think that the Levies from Massachusetts & New Hampshire had better be ordered there, as It is more convenient for them than the Troops of any other State to march to that Quarter.
I wish to be informed of the Number & State of the public Arms to the Northward, as I suppose many of the disbanded Troops left theirs behind them. I am Dear Sir with Great regard, Your Most Obedt servt

Go: Washington

